Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (JP 11018352) in view of 406’ (JP 517406).

1. Toya et al. teach:
A motor 1 comprising at least: 
a frame 6 in a shape of a bottomed cylinder (fig 1) with an open end (covered by end plate 9, fig 1); 
a stator (magnets 3 constitute the stator) housed in, and fixed to, the frame (the magnets are inherently fixed to the frame 6 otherwise they would fall off the frame 6 making the motor non-operational); 
a rotor 2 facing the stator at a predetermined distance (fig 1); 

a bearing 7 & 8 rotatably supporting the rotary shaft (fig 1), the frame having, on a bottom thereof, a bearing holder (see annotated figure 1 below) holding the bearing at a center thereof; but does not teach ribs extending like rays from the bearing holder radially outward and protruding to an inside of the frame, the ribs being arranged at a predetermined interval, each rib having a radially outer end reaching a circumferential wall of the frame.

    PNG
    media_image1.png
    894
    695
    media_image1.png
    Greyscale

	406’ teaches that ribs 18 extending like rays from the bearing holder 16 radially outward and protruding to an inside of the frame 2, the ribs being arranged at a 

    PNG
    media_image2.png
    812
    459
    media_image2.png
    Greyscale


	Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Toya et al. with ribs extending like rays from the bearing holder radially outward and protruding to an inside of the frame, the ribs being arranged at a predetermined interval, each rib having a radially outer end reaching a circumferential wall of the frame, as taught by 406’ so as to dampen vibrations.



406’ teaches that each of the ribs has the radially outer end smoothly connected (applicant has not provided a clear definition as to the degree of the smoothness of the connection other than figure, as such, the limitation will be construed as being taught by the prior art) to the circumferential wall of the frame (annotated fig 2 below) to dampen vibrations (abstract).

    PNG
    media_image2.png
    812
    459
    media_image2.png
    Greyscale




3. Toya et al. has been discussed above, re claim 2; but does not teach that a curved surface formed by the radially outer end of the rib and the circumferential wall of the frame has a predetermined curvature radius.

406’ teaches that a curved surface formed by the radially outer end of the rib and the circumferential wall of the frame has a predetermined curvature radius (annotated fig 2 below) to dampen vibrations (abstract).

    PNG
    media_image2.png
    812
    459
    media_image2.png
    Greyscale



4. Toya et al. has been discussed above, re claim 1; but does not teach that each of the ribs has a radially inner end reaching a circumferential wall of the bearing holder.

406’ teaches that each of the ribs has a radially inner end reaching a circumferential wall of the bearing holder (annotated fig 2 below) to dampen vibrations (abstract).

    PNG
    media_image3.png
    812
    459
    media_image3.png
    Greyscale



5. Toya et al. has been discussed above, re claim 1; but does not teach that in a plan view, the frame includes, on the bottom thereof between a circumferential edge of the bottom and the bearing holder, another annular rib coaxial with the bearing holder.

406’ teach that in a plan view, the frame 1 includes, on the bottom thereof between a circumferential edge of the bottom and the bearing holder, another annular rib coaxial with the bearing holder (since the ribs and frame are formed be pressing, the limitation is discosed, annotated fig below) to dampen vibrations (abstract).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Toya et al. so that in a plan view, the frame includes, on the bottom thereof between a circumferential edge of the bottom and the bearing holder, another annular rib coaxial with the bearing holder, as taught by 406’ so as to dampen vibrations.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. and 406’ in further view of Fu et al. (WO 2014000479).

6. Toya et al. has been discussed above, re claim 1; but does not teach that in a plan view, the frame includes, on the bottom thereof between a circumferential edge of the bottom and the bearing holder, another annular rib coaxial with the bearing holder.

Fu et al. teach that in a plan view, the frame includes, on the bottom thereof between a circumferential edge of the bottom and the bearing holder, another annular rib/plate 14 coaxial with the bearing holder/housing 12 (annotated fig 2 below) to dampen vibrations (abstract).

    PNG
    media_image4.png
    636
    833
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Toya et al. so that in a plan view, the frame includes, on the bottom thereof between a circumferential edge of the bottom and the bearing holder, another annular rib coaxial with the bearing holder, as taught by Fu et al. so as to dampen vibrations.
Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 057’ (JP 6067057).

7. Toya et al. has been discussed above, re claim 1; but does not teach that the motor is used for driving an air compressor.

057’ teach a motor 71 is used for driving an air compressor 50/1 (fig 9) to supply compressed air for injection from a tool.  This would improve the reliability of the Toya et al. motor in that it can be used in a compressor as opposed not being able to be used in a compressor.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Toya et al. so that the motor is used for driving an air compressor, as taught by 057’ so as to supply compressed air for injection from a tool.

8. Toya et al. has been discussed above, re claim 1; but does not teach that the end plate has an upper surface connected to a compression mechanism of the air compressor, and the end plate has a vent which allows the inside of the frame to communicate with the compression mechanism.

057’ teaches that the end plate (the end plate is not labelled but has holes 711, fig 9) has an upper surface connected to a compression mechanism 1 (the chamber of 

    PNG
    media_image5.png
    806
    585
    media_image5.png
    Greyscale


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Toya et al. so that the end plate has an upper surface connected to a compression mechanism of the air compressor, and the end plate has a vent which allows the inside of the frame to communicate with the compression mechanism, as taught by 057’ so as to supply compressed air for injection from a tool.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832